     Case 3:17-cr-02897-WQH Document 193 Filed 05/03/21 PageID.3752 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 20cv895 / 17cr2897 WQH
12                          Plaintiff-Appellee,
                                                      ORDER
13   v.
14   PETER CASH DOYE,
15                       Defendant-Appellant.
16
17
18   HAYES, Judge:
19         The matter before the Court is the Certificate of Appealability arising under 28
20   U.S.C. § 2255. (ECF No. 192).
21    I.   BACKGROUND
22         On February 16, 2021, this Court filed an order denying the motion to vacate, set
23   aside, or correct sentence under 28 U.S.C. § 2255 filed by Defendant Peter Cash Doye.
24   (ECF No. 189).
25         On March 2, 2021, Petitioner filed a Notice of Appeal (ECF No. 190). On March 17,
26   2021, the Court of Appeals issued an Order stating:
27         The district court has not issued or declined to issue a certificate of
           appealability in this appeal, which appears to arise under 28 U.S.C. § 2255.
28

                                                  1
                                                                          20cv895 / 17cr2897 WQH
     Case 3:17-cr-02897-WQH Document 193 Filed 05/03/21 PageID.3753 Page 2 of 3



 1          This case is remanded to the district court for the limited purpose of granting
            or denying a certificate of appealability at the court’s earliest convenience.
 2
            See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b); United States v. Asrar, 116
 3          F.3d 1268, 1270 (9th Cir. 1997).
 4
            If the district court issues a certificate of appealability, the court should
 5          specify which issue or issues meet the required showing. See 28 U.S.C. §
            2253(c)(3); Asrar, 116 F.3d at 1270. Under Asrar, if the district court declines
 6
            to issue a certificate, the court should state its reasons why a certificate of
 7          appealability should not be granted, and the Clerk of the district court shall
            forward to this court the record with the order denying the certificate. See
 8
            Asrar, 116 F.3d at 1270.
 9
     (ECF No. 192).
10
            A certificate of appealability must be obtained by a petitioner in order to pursue an
11
     appeal from a final order in a § 2255 habeas corpus proceeding. 28 U.S.C. § 2253(c)(1)(B);
12
     Fed. R. App. P. 22(b). A certificate of appealability may issue “only if the applicant has
13
     made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
14
     “[T]he district court shall indicate which specific issue or issues satisfy the standard for
15
     issuing a certificate, or state its reasons why a certificate should not be granted.” United
16
     States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). A certificate should issue where the
17
     prisoner shows that jurists of reason would find it debatable whether the petition states a
18
     valid claim of the denial of a constitutional right, and whether the district court was correct
19
     in its procedural ruling. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Upon review of
20
     the record in this case, the Court concludes that petitioner has not shown that his claims of
21
     ineffective assistance of counsel make a substantial showing of the denial of a
22
     constitutional right.
23
24
25
26
27
      ///
28

                                                    2
                                                                                20cv895 / 17cr2897 WQH
     Case 3:17-cr-02897-WQH Document 193 Filed 05/03/21 PageID.3754 Page 3 of 3



 1   II.   CONCLUSION
 2         IT IS HEREBY ORDERED that the Motion for Certificate of Appealability is
 3   denied.
 4   Dated: May 3, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                                                                    20cv895 / 17cr2897 WQH
